DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The references listed on the information disclosure statement filed 8/14/2019 have been considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-7 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Liu (US 20200065443)

Regarding claim 1, Liu teaches a method for operating an automated vehicle, comprising: receiving a first position of the automated vehicle; (Liu [0048] “receiving vehicle status information from a connected real vehicle as it moves along a roadway, wherein the vehicle status information includes location data indicating a location of the real vehicle on the roadway”.) receiving environment data values, the environment data values representing an environment of the automated vehicle; (Liu [0017] “The system may include at least one first interface for receiving the vehicle status information or real time traffic signal status information, or both, and a second interface for sending simulated virtual detecting at least one further vehicle in the environment of the automated vehicle; (Liu [0030] “for each of the one or more real CAVs, identifying a set of simulated data from the simulated environment to send, the simulated data including at least one of the one or more simulated virtual vehicles; and for each of the one or more real CAVs, sending the identified set of simulated data to the real CAVs”.) generating a digital environment model, starting from a digital map, based on the environment data values and depending on the first position of automated vehicle, the environment model including the automated vehicle, the at least one further vehicle, and at least one simulated object in the environment of the automated vehicle; (Liu [0048] “generating a simulated environment of the real vehicle on the roadway using a mapped model of the roadway and the vehicle status information, wherein the simulated environment includes one or more virtual vehicles”.) and operating the automated vehicle as a function of the digital environment model. (Liu [0048] “this simulation of the real vehicle's operating environment may be used for a number of different purposes, one of which is for testing of the CAV on the roadway. Whereby the CAV operates in an augmented reality that includes the one or more virtual vehicles”.)

Regarding claim 2, Liu teaches the method as recited in claim 1, wherein the at least one further vehicle is detected using the environment data values and/or the at least one further vehicle is detected in that at least one second position of the at least one further vehicle is received. (Liu [0067] “The roadside detector 24 can be used to detect vehicles at an intersection or along a roadway, and this data may be sent to other devices at roadside traffic control system 20, such as traffic signaling device 22, CV communications device 26, or CVCID 28. When sent to CVCID 28, this information may be sent to computing facility 16 or municipal facility 18”. See also Liu [0071] “A database at the computing facility 16 (e.g., at simulation hardware 17) can store vehicle information (e.g., GNSS information, other TL roadside traffic control system 20 and/or vehicles 10,11”.)

Regarding claim 3, Liu teaches the method as recited in claim 1, wherein the at least one further vehicle poses a risk of collision for the automated vehicle, and the operation is performed so as to minimize the risk of collision. (Liu [0047] “With that information, the simulation may add virtual elements, such as other vehicles moving along the roadways, and may provide these virtual elements back to the CAV, again in real-time, to act as sensor input data to the CAV such that the CAV views these additional simulated vehicles and other objects as real objects existing in its operating environment”. Hence in this case it would be possible to perform an operation to minimize the risk of collision. See also Liu [0047] “This permits the construction of an almost unlimited number of objects and scenarios under which the CAV may be tested without incurring the costs and risks associated with involving real vehicles and other objects”.)

Regarding claim 4, Liu teaches the method as recited in claim 1, wherein the environment model includes the at least one simulated object in such a way that a driving function for the automated vehicle is tested as a function of the at least one simulated object when operating the automated vehicle. (Liu [0047] “This may be done generally by running a real-time simulation in synchronicity with the operation of the CAV on the roadway, with the simulation using a mapped model of the roadways and traffic control systems used in the test along with real-time vehicle status information from the CAV under test. With that information, the simulation may add virtual elements, such as other vehicles moving along the roadways, and may provide these virtual elements back to the CAV”.)

the method as recited in claim 4, wherein the driving function determines a setpoint trajectory for the automated vehicle as a function of the digital environment model, (Liu [0082] “The simulator may receive initial inputs that can be used for initialization, calibration, or other setup process. These initial inputs can be map data, geometry data, or other infrastructure data, which reflect a real testing environment, such as a testing facility (e.g., Mcity in Ann Arbor, Mich.) or an open roadway that may be used for testing (e.g., public roadways upon which testing may be carried out”.) the operation of the automated vehicle being aborted by the driving function if an actual trajectory of the automated vehicle deviates from the setpoint trajectory according to specified criteria. (Liu [0082] “the simulator 68 can generate or include preset performance measures, such as travel time, number of stops, and other behavioral parameters. Any of these measures or parameters may be adjusted before or during the simulation”.)

Regarding claim 6, the claim is directed toward a device that is configured to the method as claimed in claim 1. The cited portions of Liu used in the rejection of claim 1 discloses where the method performs the claimed device as recited in claim 6. Therefore claim 6 is rejected under the same rational as claim 1.

Regarding claim 7, the claim is directed toward a computer program that is configured to the method as claimed in claim 1. The cited portions of Liu used in the rejection of claim 1 discloses where the method performs the claimed device as recited in claim 6. Therefore claim 6 is rejected under the same rational as claim 1.

Prior Art



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIKKO OKECHUKWU OBIOHA whose telephone number is (313)446-6532.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter D. Nolan can be reached on 571-270-7016.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MIKKO OKECHUKWU OBIOHA/Examiner, Art Unit 3661                                                                                                                                                                                                        


/PETER D NOLAN/Supervisory Patent Examiner, Art Unit 3661